 

Exhibit 10.3

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_003.jpg]

Project Name: Chill



 



Confidential

 

March 17, 2015

 

Thierry Bilbault, PhD

Chief Scientific Officer and Executive VP CMC

Cynapsus Therapeutics Inc.

828 Richmond St W

Toronto, Ontario, M6J 3P7

Canada

 

Parties: ARx, LLC and Cynapsus Therapeutics Inc.

 

 

ARx, LLC (“ARx”) and Cynapsus Therapeutics Inc. (“Cynapsus”) wish to set out the
terms of their agreement with respect to the provision of services by ARx to
Cynapsus related to the Product (as defined below) and certain related matters
(the “Agreement”). In addition to the terms of the Agreement hereinafter set
forth, the Parties intend to negotiate and execute a mutually satisfactory
agreement with respect to the commercial supply of the Product (“CSA”) and
certain key terms of the proposed CSA are also set out below.

 

The terms of the Agreement are as follows:

 

TERMS:

 

I. Product Bi-Layer sublingual soluble film containing one apomorphine layer and
one pyridoxine layer in various strengths for treatment of OFF episodes in
Parkinson’s patients as set forth in the draft product specifications. (Exhibit
A) (the “Product”) II. Responsibilities

Pursuant to the Agreement, ARx shall provide:

· formulation, chemistry, manufacturing and control (“CMC”) support and
documentation,

· clinical unit production and

· mixing, coating, slitting, manufacturing and testing

 

Pursuant to the future CSA, ARx shall provide:

· commercial supply

 

With respect to the Agreement, Cynapsus shall provide:

· final release of all Product manufactured by ARx,

· fulfillment of clinical requirements,

· analytical method development, validation, testing, and stability studies,

· management of patent filings with respect to Cynapsus-Owned Patents (as
defined below); and,

· fulfillment of regulatory requirements, correspondence and documentation
provided in support of Product filing

 

The items listed above with respect to the Agreement are defined as the
“Responsibilities”.

 

Specific program activities and associated Responsibilities will be defined in
mutually agreed upon Work Plans (“WP”), a template WP being attached to the
Agreement as Exhibit B. In each WP, Cynapsus and ARx shall agree upon project
scope, specifications, deliverables, price and timelines for the
Responsibilities.

 

 



 

ARx Confidential

1

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_004.jpg]

Project Name: Chill



 

III. Work Plan Terms

Each Party shall execute their respective Responsibilities according to the WP,
associated deliverables, and in accordance with applicable laws and regulatory
requirements.

 

ARx shall be the sole partner for formulation and process development activities
for the Product during the term of the Agreement, unless otherwise agreed to by
Parties in writing.

 

Unless otherwise agreed by the Parties in a WP, if either Party reasonably
believes that it cannot meet its obligations under a WP, it shall provide the
other Party written notice of such inability as soon as it determines that it
cannot meet such obligations. Failure to provide such notice shall be considered
a material breach of the Agreement.

 

In consideration of meeting the deliverable for the performance of the
Responsibilities with respect to an individual WP, ARx will invoice Cynapsus in
accordance with the deliverable specified in the WP and the terms and conditions
specified in this Agreement.

 

IV. Term and

Termination

The initial term of the Agreement shall begin on the effective date and continue
for 5 years. Thereafter the Agreement shall automatically renew for successive
one (1) year periods.

 

The following Sections shall survive the termination of this Agreement: V.
Future Commercial Supply, VI. Intellectual Property, XI. Indemnification XII.
Insurance and XIII: Assignment.

 

Convenience. At any time, a Party may terminate this Agreement effective upon
one hundred and eighty (180) days prior written notice to the other Party.

 

Material Breach. Either Party may terminate this Agreement effective upon sixty
(60) days prior written notice to the other Party, if the other Party commits a
material breach of this Agreement and fails to cure such breach by the end of
such sixty (60) day period.

 

Bankruptcy, etc. Either Party may terminate this Agreement effective upon
written notice to the other Party, if the other Party becomes insolvent or
admits in writing its inability to pay its debts as they become due, files a
petition for bankruptcy, makes an assignment for the benefit of its creditors or
has a receiver, trustee or other court officer appointed for its properties or
assets.

 

Consequences. Unless otherwise agreed to, upon termination of this Agreement in
accordance with this Article IV, ARx will be reimbursed for all costs reasonably
incurred to the date notice of termination, such reimbursement not to exceed the
total estimated WP price specified in the relevant WP. At the same time, the
Parties may also agree upon other matters with respect to the termination of the
Agreement.

 

 

 

 

ARx Confidential

2

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_005.jpg]

Project Name: Chill





 

V. Future Commercial Supply

The Parties anticipate entering into a CSA with respect to the United States of
America (“Territory”), prior to Product filing with respect to U.S. Food and
Drug Administration (“FDA”). The CSA shall contain the following material
provisions and other terms and conditions typically included in commercial
supply agreements with respect to pharmaceutical products.

 

ARx shall be the majority supplier of Product during the term of the CSA in the
Territory, unless otherwise agreed to by the Parties in writing. Majority Supply
shall be defined as [*****] % of demand or higher (“Majority Supply”).

 

As required by good commercial and supply practice, Cynapsus shall qualify a
secondary supplier of the Product for contingency purposes (“Contingency
Supplier”) in the Territory that shall be acceptable to ARx, acting reasonably.
To enable the Contingency Supplier to successfully produce the Product, Cynapsus
may request ARx’s technical transfer assistance for a mutually agreed upon cost.
Continuing services provided by ARx to the Contingency Supplier with respect to
the supply of the Product in the Territory shall be further defined in the CSA.

 

ARx shall have an option to provide to Cynapsus services in the Territory with
respect to [*****] in connection with the Product (“Additional Services”),
provided that (a) ARx has the regulatory authority and commercial capability to
provide such Additional Services, in the opinion of Cynapsus, acting reasonably,
and (b) the Additional Services that are offered are offered to Cynapsus on
financial terms and conditions no less favorable than any other third party from
which Cynapsus shall have solicited competing bids. In the event that ARx shall
satisfy the conditions set out in the preceding sentence, the Parties shall
negotiate in good faith such agreement(s) on commercially reasonable terms with
respect to the Additional Services similar to those terms set forth in the CSA,
to the extent relevant.

 

In the event that ARx shall obtain required regulatory approvals to manufacture
the Product in one or more markets outside of the Territory and Cynapsus shall
have decided to enter one or more such markets outside of the Territory, ARx
shall be invited by Cynapsus to bid for the right to supply the Product in such
market(s). Notwithstanding the above, Cynapsus shall retain the sole discretion
to select one or more suppliers of the Product in markets outside of the
Territory.

 

In consideration for the clarification of the intellectual property rights
described in Section VI, Cynapsus, its successors and assigns shall pay to ARx
[*****] % of the invoiced cost incurred by Cynapsus with respect to the
manufacture of the Product, less the costs of the related active pharmaceutical
ingredient and packaging, in the Territory by Contingency Supplier, or any other
party outside of the Territory.

 

For as long as the CSA remains in force and the terms of this Article V are
satisfied, ARx will not manufacture any apomorphine sublingual thin film generic
Product applications in the Territory. Any additional exclusivity terms will be
negotiated as part of the CSA.

 

 

 

ARx Confidential

3

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_006.jpg]

Project Name: Chill



 

VI. Intellectual Property

All rights, title, and interest to intellectual property, know how, trade
secrets and data related to the Product are herein assigned and will be assigned
as follows:

 

(a) ARx shall assign and herein assigns to Cynapsus all rights, title, and
interest to U.S. Patent Nos. 8,414,922 and 8,846,074 and their U.S. and foreign
counterparts (“Cynapsus – Owned Patents”). A confirmatory assignment assigning
ARx’s rights to Cynapsus – Owned Patents is attached to the Agreement as Exhibit
C.

 

(b) Cynapsus shall and herein grants ARx a non-exclusive, royalty- free, license
to Cynapsus-Owned Patents in all fields, other than apomorphine sublingual thin
film generic Product applications.

 

(c) Cynapsus owns all Product-related formulation and process know how, trade
secrets and data generated pursuant to the Agreement /WPs (“Agreement-IP”).

 

(d) Cynapsus shall and herein grants ARx an exclusive, royalty-free, license to
Agreement IP, in all fields, in respect of other products and formulations. As
contemplated in V. Future Commercial Supply, ARx shall facilitate the transfer
of the Agreement IP to the Contingent Supplier.

 

(f) Product Filings: solely owned by Cynapsus.

VII. Confidentiality The Parties shall enter into an updated CDA consistent with
the nature and scope of the Agreement. VIII. ARx GMP Facilities ARx shall be
responsible for maintaining facilities within which (i) materials for human
clinical evaluation and related stability studies are manufactured, analyzed,
and/or stored, and/or (ii) material, data or other information for inclusion in
a regulatory filing is generated, according to cGMP requirements and applicable
FDA laws. IX. Quality Agreement The Parties shall execute a Quality Agreement
prior to Phase III Clinical Studies. X. Representations & Warranties

Both Parties represent and warrant to the other that it has the experience,
capability and resources to fulfill the Responsibilities and that the
Responsibilities shall be performed in a workmanlike manner with professional
diligence and skill and in conformance with applicable specifications or
requirements as set forth in the Agreement or the WP(s).

 

Both Parties represent and warrant to the other that the execution, delivery and
performance of this Agreement have been authorized by all necessary corporate
action, do not conflict with or result in a material breach of the articles of
incorporation or by-laws of such Party or any material agreement by which such
Party is bound, or any law, regulation or decree of any governmental entity or
court that has jurisdiction over such Party.

 

Both Parties represent and warrant to the other that it is not now nor has in
the past been suspended, debarred, disqualified, restricted or excluded or
proposed for suspension, debarment, disqualification, restriction or exclusion
under applicable laws. Neither Party has never been convicted of a felony under
U.S. federal law for conduct relating to the development or approval of a drug
product and/or relating to a drug product; and representatives who perform
Responsibilities under this Agreement on behalf of the Parties are not now nor
have in the past been suspended, debarred, disqualified, restricted or excluded
or proposed for suspension, debarment, disqualification, restriction or
exclusion under applicable laws.

 

Both Parties warrant that it and its representatives shall comply with all
applicable laws during the term of and in the performance of the Agreement, and
that both Parties’ actions in establishing and performing the Agreement have
been and will be consistent with ethical business practices and without the
influence of any association with any respective employee, officer or director
that would amount to a conflict of interest.

 

Both Parties represent that it is not a party to any existing agreement that
would prevent it from entering into and performing this Agreement or any WP.

 

Both Parties will not enter into any other agreement that is in conflict with
its obligations under the Agreement.

 

 

 

 

ARx Confidential

4

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_007.jpg]

Project Name: Chill



 

XI. Indemnification

ARx: While this agreement is in place and for 2 years after the sale of the last
ARx produced Product, except to the extent that it is proximately caused by the
gross negligence, or intentional misconduct in the performance of its
obligations under the Agreement by Cynapsus, ARx shall defend, indemnify and
hold harmless Cynapsus and its officers, directors, employees, successors and
assigns from and against any liabilities, claims, suits, actions, loss, damage,
cost or expense (including reasonable attorneys’ fees and expenses) (“Loss”)
arising from any third party claim, demand, assessment, action, suit or
proceeding (“Claim”) arising from personal injury and/or death and/or loss of
and/or damage to property as a result of ARx’s gross negligence or intentional
misconduct in the performance of its obligations under the Agreement; provided,
however, that ARx’s liability hereunder shall not exceed [*****] and, provided
further, that ARx shall not provide an indemnity for infringement of any patent,
copyright, trademark, trade secret or other intellectual property rights.

 



Cynapsus: While this Agreement is in place and for 2 years after the sale of the
last Product sold by Cynapsus, except to the extent that it is proximately
caused by the gross negligence, or intentional misconduct in the performance of
its obligations under the Agreement by ARx, Cynapsus shall defend, indemnify and
hold harmless ARx and its officers, directors, employees, successors and assigns
from and against any Loss relating to the Product or arising from the
performance of its obligations under this Agreement. For greater certainty, the
obligations of Cynapsus under this paragraph do extend to defending,
indemnifying and holding harmless ARx and its officers, directors, employees,
successors and assigns from and against any Loss or any Claim related to any
infringing by ARx of a 3rd party patent related to its method of making
Cynpasus’ Product. 

 

XII. Insurance

While this Agreement is in place and for 2 years after the expiration date of
the last unit of Product sold by Cynapsus, Cynapsus shall maintain in full force
and effect the following insurance coverage: (i) products liability; (ii)
contractual liability; and (iii) clinical trials insurance (including coverage
for any negligence on the part of Cynapsus in the conduct of any clinical trials
as well as for any defects or negligence in the design of the clinical trial
process). Insurance coverage for each of the foregoing subsections (i), (ii) and
(iii) shall be in the minimum amount of [*****] per occurrence with an annual
aggregate amount of [*****]. ARx shall be named as an additional insured and the
policy/ies shall be endorsed to provide that Cynapsus has assumed the liability
set forth above. The policy/ies shall also provide for at least 30 days’ notice
to ARx of cancellation or nonrenewal. Cynapsus will provide ARx with a copy of a
certificate of insurance related to such policy/ies upon execution of the
Agreement.

 

While this Agreement is in place and for 2 years after the expiration date of
the last unit of Product manufactured by ARx, ARx shall maintain in full force
and effect the following insurance coverage for products liability. Insurance
coverage for the foregoing shall be in the minimum amount of [*****] per
occurrence with an annual aggregate amount of [*****]. The policy/ies shall also
provide for at least 30 days’ notice to Cynapsus of cancellation or nonrenewal.
ARx will provide Cynapsus with a copy of a certificate of insurance related to
such policy/ies upon execution of the Agreement. 

 

 



 

ARx Confidential

5

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_008.jpg]

Project Name: Chill



 

    XIII. Assignment

Cynapsus may assign its rights and obligations under the Agreement, with written
notice to ARx, provided that the terms and conditions of this Agreement shall be
binding upon any assignee.

 

ARx may not assign its rights and obligations under the Agreement, unless given
written consent by Cynapsus.

 

The terms of this Agreement shall be binding upon its successors and assigns. 

XIV. Agreement Supersedes

The terms of the Agreement and WPs related hereto constitute the entire
agreement between the Parties and will supersede the terms of the current
agreement/agreements between ARx and Cynapsus, including WPs, whether oral or
written, except for the CDA noted above. 

 

Please indicate your acceptance and approval of the terms set forth above by
signing and returning a copy of this letter.

 

Sincerely,

 

/s/ Tadgh Prendeville March 17, 2015

 

General Manager- ARx, LLC.

 

Cc: M. Greth (ARx)

  

 

CYNAPSUS ACCEPTANCE OF FOREGOING AGREEMENT:

 

 

Printed Name: Cynapsus Therapeutics Inc.

 



Title: President and CEO                             Signature: /s/ Anthony
Giovinazzo   Date: April 6, 2015  



 



 

ARx Confidential

6

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_009.jpg]

Project Name: Chill



  

EXHIBIT A – PRODUCT SPECIFICATIONS

 

Product Specification: APL-130277

 

 

Product Name: APL-130277

 

Active Pharmaceutical Ingredient: Apomorphine Hydrochloride USP

 

Dosage Form: Sublingual Thin Film

 

Description:

 

APL-130277 is a bilayer strip with one layer containing the active ingredient,
apomorphine hydrochloride; and the other layer containing a buffer.

 

Dosage units of 10, 15, 20, 25, and 30 mg are achieved from a single formulation
by cutting different sized rectangular strips from sheets of bulk film:

 

 

Apomorphine Hydrochloride Loading (mg)

 

Length (mm) Width (mm) Area (mm2) 10 [*****] [*****] [*****] 15 [*****] [*****]
[*****] 20 [*****] [*****] [*****] 25 [*****] [*****] [*****] 30 [*****] [*****]
[*****]

 

Proposed Indication:

 

On-demand management of “OFF” episodes in patients with Parkinson’s Disease.

 

Route of Administration: Sublingual

 



 

ARx Confidential

7

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_010.jpg]

Project Name: Chill



 

Proposed dose Range: 10, 15, 20, 25, and 30 mg APL-130277 per dose. Additional
doses can be

 

provided based on multiple strips administration (eg 2x20 mg strips for 40 mg
dose etc..)

 

Bulk Release Specifications (ARx Specifications):

  

Bulk Apomorphine HCl Hemihydrate / pH Regulating Oral Dissolvable Bulk and
Coated Film AC-93133

  

Coated Film Test Acceptance Criteria Residual Solvents

[*****]

[*****]

Assay - Apomorphine [*****] Related Substances [*****] Bulk Uniformity

[*****]

[*****]

[*****]

[*****]

pH [*****] Appearance [*****] Karl Fischer [*****] Water Activity [*****]

 

 

 

ARx Confidential

8

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_011.jpg]

Project Name: Chill



 

General Drug Release Specifications:

 

Test 

Acceptance Criteria Analytical Procedure Type

Appearance

 

 

 

[*****]

 

[*****]

 

[*****] Identity

[*****]

[*****]

[*****]

[*****] Assay [*****] [*****]

Specified Degradation Products

 

 

 

Unspecified Degradation Product

 

 

 

Total Impurities

 

 

 

[*****]

 



 

 

[*****]

 



[*****]

 

[*****]

 

[*****] Content Uniformity [*****] [*****] Disintegration [*****] [*****] pH
[*****]

[*****]

 

[*****]

 

Water Content [*****] [*****] Bioburden

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

ARx Confidential

9

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_012.jpg]

Project Name: Chill



 

EXHIBIT B – TEMPLATE WORK PLAN 

 

[image_001.jpg] Work Plan

 

CYNAPSUS THERAPEUTICS INC. (“Cynapsus”) and ARx, LLC (“ARx”) have entered into
an Agreement dated March __, 2015 (the “Agreement”). Cynapsus and ARx enter into
this Work Plan and Terms of Work as of , 20__ pursuant to Section 2 of the
Agreement (“WP”). Except as modified by this WP, the terms and conditions of the
Agreement are incorporated herein by reference and shall govern the performance
of the duties of the Parties under this WP. Capitalized terms used herein and
not otherwise defined are used as defined in the Agreement. In the event of any
inconsistency between this WP and the Agreement, the terms of the Agreement
shall govern.

 

PRODUCT DESCRIPTION: Bi-Layer sublingual soluble film containing one apomorphine
layer and one pyridoxine layer in various strengths for treatment of OFF
episodes in Parkinson’s patients as set forth in the draft product
specifications.

 

Project Name: Chill

Quotation Number______________

 

MAJOR EVENTS:

Key Activities & Responsibilities Chart

 

Major Events Timing Comments I.     II.     III.    

 

 

 

ARx Confidential

10

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_013.jpg]

Project Name: Chill



 



Event Details Responsibilities Client or Other ARx I.    

Objective: 

 

 

 

Materials: 

 

 

Activities:

 

 

Materials:

Testing:

 

Mix: 

 

 

Batch Size: 

 

 

Testing: Bi-Layer:

Deliverables: 

 

 

Bi-Layer:  

Invoicing:

 

 

 

  Documentation:
GMP  Batch Record
Data Summary II.    

Objective:

 

 

 

Materials:

Materials:

 

 

 

Activities:

 

 

 

Testing:

Testing:

 

Mix: 

 

 

Batch Size: 

 

 

Mix: 

 

 

Apo Layer:

 

 

 

ARx Confidential

11

 

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_014.jpg]

Project Name: Chill



 

Event Details Responsibilities Client or Other ARx

Deliverables:

 

 

 

Apo Layer: Bi-Layer:

Invoicing:

 

 

 

Bi-Layer Documentation:
GMP  Batch Record
Data Summary III.    

Objective:

 

 

 

Materials:

Materials:

 

 

 

Activities:

 

 

 

Testing:

Testing:

 

Mix:

 

 

 

Batch Size:

 

 

 

Mix:

 

 

 

Apo Layer:

Deliverables:

 

 

 

Apo Layer: Bi-Layer:

Invoicing:

 

 

 

Bi-Layer

Documentation:
GMP Batch Record
Data Summary 

 

 

Event Details Responsibilities   Cynapsus or Other ARx IV. TOTAL    

 

Please indicate your acceptance and approval of the WP set forth above by
signing and returning a copy of this letter.

 

Sincerely,

 

[image_002.jpg]

 

Business Manager- ARx, LLC.

 

Cc: J. Lind (ARx), B. Lucabaugh (ARx)

 

CYNAPSUS ACCEPTANCE OF FOREGOING WORK PLAN SCOPE, RESPONSIBILITIES, TERMS, AND
COST:

 



Printed Name: Anthony Giovinazzo         Title: President and CEO        
Signature:  /s/ Anthony Giovinazzo         Date:  April 6, 2015  



 



 

 

ARx Confidential

12

 

  



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_014.jpg]

Project Name: Chill

 

EXHIBIT C – CONFIRMATORY ASSIGNMENT

  

CONFIRMATORY ASSIGNMENT

 

WHEREAS, I/We,

 

ARx, LLC

400 Seaks Run Road

Glen Rock, PA, 17327

USA

(referred to as “ASSIGNOR”), has right, title and interest in:

  

SUBLINGUAL FILMS

 

for which the following patent applications were filed:

  

Title Serial No. Territory   SUBLINGUAL FILMS

U.S.S.N. 13/445,656,

 

Granted as US Pat. No. 8,414,922

 

United States Granted

U.S.S.N. 13/858,638

 

Granted as US Pat. No. 8,846,074

 

United States Granted

U.S.S.N. 14/478,975

 

Filed 09/05/14

 

United States Pending

 



 

ARx Confidential

13

 

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_014.jpg]

Project Name: Chill

 

SUBLINGUAL FILMS

 

Corresponding international applications

 

based upon PCT/US2011/65665,

 

Filed 12/16/11

 

PCT Publication No.  WO/2012/083269

 

Australia Appl. No. AU2011343429 Australia Pending Brazil Appl. No.
BR112013015204-4 Brazil Pending Canada Appl. No. CA2821756 Canada Pending China
Appl. No. CN 103476372 China Pending Hong Kong Appl. No. 14106298.0 Hong Kong
Pending Europe Appl. No. EP11848299.1 Europe Pending Eurasia Appl. No.
EA201390855 Eurasia Pending Indonesia Appl. No. W00201303084 Indonesia Pending
India Appl. No. 6289/DELNP/2013 India Pending Israel Appl. No. IL226962 Israel
Pending Japan Appl. No. JP2013-544855 Japan Pending Mexico Appl. No.
MX/a/2013/006911 Mexico Pending New Zealand Appl. No. NZ612686 New Zealand
Pending South Africa Appl. No. ZA2013/04740 South Africa Pending South Korea
Appl. No. 2013-7018648 South Korea Pending

  

and for which future applications may be filed, (collectively referred to as the
“Application”),

 

and whereas

 

CYNAPSUS THERAPEUTICS, INC.

828 RICHMOND ST W

TORONTO, ON M6J 3P7

CANADA

 



 

ARx Confidential

14

 

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_014.jpg]

Project Name: Chill

 

(“ASSIGNEE”) desires to purchase all of ASSIGNOR’s rights in same;

 

NOW THEREFORE, in consideration of the sum of One Dollar ($1.00) and other good
and valuable considerations paid by the said ASSIGNEE, the receipt and
sufficiency of which are hereby acknowledged, ASSIGNOR has and by these presents
does hereby sell, assign, transfer and convey unto said ASSIGNEE all of
ASSIGNOR’s rights, title, and interest in and to said Application, including in
and to any conventional, division, continuation, continuation-in-part,
substitution, reissue, renewal, re-exam, continued prosecution application
(“CPA”), or request for continued examination (“RCE”) thereof, and in and to all
inventions, (herein collectively referred to as “Related U.S. Applications”),
preparatory to obtaining Letters Patent of the United States therefore; and
ASSIGNOR hereby requests the Commissioner of Patents and Trademarks to issue any
and all Letters Patent of the United States resulting from said Application and
Related U.S. Applications, to ASSIGNEE, for its interest and for the sole use
and benefit of ASSIGNEE and its assigns and legal representatives.

 

For the same consideration, ASSIGNOR, by these presents does sell, assign, and
transfer to ASSIGNEE all of ASSIGNOR’s rights, title and interest in and to any
foreign and international applications related to and/or seeking benefit of said
Application and Related U.S. Applications, and in and to all inventions (herein
collectively referred to as “Related Foreign Applications”), in and to any
Letters Patent and similar protective rights granted on said Related Foreign
Applications, and in and to the right to claim any applicable priority rights
arising from or required for said Related Foreign Applications under the terms
of any applicable conventions, treaties, statutes, or regulations, said Related
Foreign Applications to be filed and issued in the name of ASSIGNEE or its
designee, insofar as permitted by applicable law.

 

For the same consideration, ASSIGNOR agrees, but at ASSIGNEE’S expense, to sign
all lawful papers, execute said Application, Related U.S. Applications and
Related Foreign Applications, make all assignments and rightful oaths, assist in
prosecution of said Application, Related U.S. Applications and Related Foreign
Applications, assist in prosecution of legal proceedings, and generally do
everything reasonably possible to aid ASSIGNEE its successors, assigns, and
nominees, to obtain and enforce proper protection for all said inventions in all
countries throughout the world.

 

AND, for the same consideration, ASSIGNOR also hereby sells, assigns and
transfers unto ASSIGNEE all of ASSIGNOR’s rights and claims to sue for damages
and other remedies with respect to any and all past infringement of all said
Application, Related U.S. Applications, and Related Foreign Applications,
including said inventions which may have occurred before the date of this
Assignment.

 

 

 

ARx Confidential

15

 

 



Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

[image_014.jpg]

Project Name: Chill

 

 



SIGNED this 20th day of March, 2015:                       Tadgh Prendeville:
General Manager, ARx, LLC   /s/ Tadgh Prendeville   Name   Signature            
      SIGNED this 20th day of March, 2015:                       Anthony
Giovinazzo, President and CEO   /s/ Anthony Giovinazzo   Name   Signature  



 



 



 

ARx Confidential

16

 